Citation Nr: 9914754	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  94-35 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder 
disability, to include cold injury residuals.

2.  Entitlement to service connection for bilateral elbow 
disability, to include cold injury residuals.

3.  Entitlement to service connection for residuals of 
frostbite.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant, and Dale K. Morgan, M.D.


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active military service from March 1950 to 
March 1953, including combat service during the Korean 
conflict.

This appeal was originally before the Board of Veterans' 
Appeals (Board) in March 1997 from July 1993 and April 1995 
rating decisions by the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Detroit, Michigan, wherein the RO 
denied the veteran's claims of entitlement to service 
connection for his bilateral shoulder and elbow disabilities, 
and entitlement to service connection for residuals of 
frostbite.  In 1997, the Board remanded the veteran's case to 
the RO for further development of the evidence.  The 
requested action has been completed, and the case has been 
returned to the Board for additional action.  


FINDINGS OF FACT

1.  Bilateral shoulder disability, to include cold injury 
residuals, was not manifested during service, or for decades 
thereafter, and are not shown to be related to service.  

2.  Bilateral elbow disability, to include cold injury 
residuals, was not manifested during service, or for decades 
thereafter, and are not shown to be related to service.  

3.  The veteran does not have frostbite residuals which are 
related to service.  



CONCLUSIONS OF LAW

1.  A bilateral shoulder disability, to include cold injury 
residuals, was not incurred in or aggravated by service, and 
arthritis of the shoulders may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5107 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

2.  A bilateral elbow disability, to include cold injury 
residuals, was not incurred in or aggravated by service, and 
arthritis of the elbows may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5107; 38 C.F.R. §§ 3.307, 3.309.

3.  Residuals of frostbite were not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 5107.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted within the line of duty 
if the disability is not a result of the veteran's own 
willful misconduct. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 
(1998).  

Where a veteran has served for 90 days or more during a 
period of war, and arthritis becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).  

The Board finds the veteran's claims to be plausible 
primarily on the basis that the veteran had Korean War 
service with conceded cold exposure and that Dale K. Morgan, 
M.D., has argued in hearing testimony that he is convinced 
that extended cold exposure can result in the disabilities 
claimed by the veteran.  His reasoning was that frostbite is 
an example of cold exposure resulting in surface disability, 
and that from years of treating patients with extended cold 
exposure Dr. Morgan concluded that cold exposure could cause 
internal organ damage resulting in enzyme dysfunction and the 
types of musculoskeletal injuries the veteran has.  

Dr. Morgan further testified that he treated the veteran both 
prior and after his military service, and observed 
significant functional impairment, particularly in the 
shoulders, shortly after the appellant's return from Korea.  
Dr. Morgan stated that he had taken X-rays shortly after the 
veteran's separation from service which indicated 
degenerative changes of the shoulder bones.  He indicated 
that, although most of his practice records were not now 
available, "those X-rays are in our hospital. We have those 
X-rays."  Dr. Morgan expressed his medical opinion that those 
changes were due to injury from cold which the veteran had 
suffered during his service in Korea.  He also indicated that 
he had practiced in the Upper Peninsula region of Michigan, 
and had seen similar degenerative changes in fishermen and 
others who were exposed to cold for long periods of time.  
Dr. Morgan also provided six selections from the medical 
literature concerning cold injury and its sequelae.  
Following his February 1996 hearing testimony, Dr. Morgan 
forwarded a written statement to the RO wherein he reiterated 
the above, provided a more thorough medical analysis of the 
process through which the injuries likely occurred, and 
described "with considerable certainty" the veteran's 
condition before and after his military service.  

Dr. Morgan's statement with respect to the availability of 
the veteran's post-service X-rays at "our hospital" 
prompted the Board, in part, to remand the case in March 1997 
because it did not appear that the RO had attempted to obtain 
them.  Their value was deemed important especially in light 
of the provisions regarding presumptive service connection 
for arthritis, i.e., arthritis compensably shown within a 
year of service warrants a grant of service connection.  

Unfortunately, the medical records custodian for South Haven 
Community Hospital reported in May 1997 that all radiology 
films for the veteran prior to 1990 at the hospital had been 
destroyed.  

Another purpose of the Remand was to afford a VA physician an 
opportunity to review the claims folder and examine the 
veteran in light of Dr. Morgan's contentions.  This was 
accomplished in April, June and October 1998.  In April 1998 
the examiner reviewed the medical records in light of the 
Remand and opined that there is no relationship between the 
said and alleged cold injuries and arthritis of his shoulder 
joint and elbow.  The examiner stated that there was evidence 
from this record that the veteran had injured his shoulders 
on several occasions and also another time the elbow, and the 
nature of surgeries at the elbow and the shoulders was all 
related to a traumatic pathological condition.  

The examiner continued: 

As far as the arthritis of the shoulder 
is concerned, this is a deep-seated 
skeletal pathology, and it is my 
understanding that any pathological 
changes due to excessive cold should 
normally affect the skin and the 
immediate underlying structures.  
Especially in situations like frostbite, 
the skin and the soft tissue of the 
fingers and toes are affected but not 
necessarily the deeper structures such as 
the ankle (sic) bone or the shoulder 
joint.  

So it is my opinion and I believe that 
the arthritic condition of the shoulder 
and elbows is not connected with so-
called cold exposure and cold injuries as 
has been mentioned by the other physician 
in his testimony.  

X-rays of the veteran's feet shoulders and elbows were made 
by a VA radiologist in June 1998.  In October 1998, the 
physician who prepared the April 1998 report examined the 
veteran in conjunction with a complete review of the claims 
folder and consideration of Dr. Morgan's statements.  It was 
noted that the veteran reported being captured for four or 
five days during the Korean War; that he was beaten and 
sustained multiple injuries, including bullet wounds to the 
head and buttocks; that, in the cold weather, he lost feeling 
in his arms, hands, and toes; and that due to his multiple 
injuries he was sent to Japan Hospital for a few days with no 
specialty treatment given because of cold injury.  
Reportedly, after four or five months he was returned to his 
company in Korea.  He claimed that he returned to Japan in 
1951 and continued treatment for his feet and hands, 
including blisters.  

On examination, there was no history of amputation or other 
tissue loss.  Cold sensation was present, and there was no 
evidence of Raynaud's phenomenon.  The veteran reported that 
his hands and feet sweat.  He complained of numbness of the 
hands and feet, and a recurrent fungal infection, but there 
was no ulceration or frostbite scarring.  There was no 
evidence of disturbance of nail growth or of skin cancer.  
The veteran complained of pain in the shoulders, a stiffness, 
as well as elbow pain.  There was no edema or change in the 
color of the skin, or thickening of the hands and feet.  The 
veteran complained that his sleep was disturbed and that he 
had a cold feeling.  His current treatment was medication for 
pain but nothing for circulation.  

The veteran's medical history included right shoulder tendon 
surgery in 1982, and right elbow surgery for a bone problem 
in 1983.  Diabetes had been diagnosed six months prior to the 
examination.  On examination, the skin was smooth, dry, with 
normal color and no edema.  The skin temperature was normal 
and there was no atrophy.  There was no evidence of 
ulceration, and hair growth was normal.  There was no 
evidence of fungus infection, and capillary circulation was 
present.  There was no evidence of scarring of the hands or 
feet, and the nails were normal.  Reflexes and pinprick 
sensation were present.  There was no motor weakness.  The 
veteran complained of numbness of the dorsum of both hands 
and feet.  Joints of the hands and feet were normal without 
any pain.  There was no callous formation.  

Both shoulders were symmetrical and their contour was normal.  
There were surgical scars present with pain and limitation of 
motion bilaterally.  The right elbow showed a surgical scar, 
and motion was painful.  There was good grip of the hands, 
and finger movements were full.  Radial pulses were palpable.  
Sensation was normal, and no muscle atrophy was demonstrated.  
There was no evidence of carpal tunnel syndrome.  X-rays 
showed rather pronounced left shoulder arthritis and mild 
right shoulder arthritis.  The left elbow X-ray was normal.  
The right elbow X-ray showed mild arthritis.  An 
electromyographic study showed mild carpal tunnel syndrome on 
the right, and no electrodiagnostic evidence of peripheral 
neuropathy.  

The diagnoses in October 1998 were status post surgery right 
shoulder with mild arthritis, advanced arthritic changes of 
the glenohumeral joints of the left shoulder, status post 
injury/surgery right elbow with calcifications of soft 
tissue, normal left elbow, and no clinical evidence of 
residual of frostbite in the hands and feet.  

The VA examiner expressed the opinion that based on a review 
of the remand and painstaking review of the claims folder, 
including a copy of Dr. Morgan's deposition, the private 
clinician's opinion was not supported by the evidence of 
record.  It was further opined that it is not likely that the 
veteran's bilateral shoulder and elbow disabilities were 
caused by cold weather exposure in any manner as described by 
Dr. Morgan; that in several areas of the claims file there 
were records of bilateral shoulder and elbow injuries and a 
need for surgical treatment in the 1980s.  The examiner 
stated that although the disorder was described as bilateral, 
the involvement was not symmetrical; that changes noted in 
the proximal large joints were consistent with a degenerative 
condition of varying degree for a person of the veteran's 
age; and that the generalized cold exposure for a prolonged 
period would generally affect peripheral appendages like the 
hands and feet, but in this case there were no residuals of 
frostbite found in these areas.  

Records obtained from the Social Security Administration 
(SSA) pursuant to the 1997 Remand are also noteworthy 
regarding the claims presented and Dr. Morgan's hearing 
testimony.  SSA's decision granting disability benefits from 
November 1985 reflect that the veteran had testified that in 
1980 and 1981 he injured his neck, shoulders and elbows.  
Included with the decision was documentation utilized by SSA 
in making it, including a July 21, 1986, report from Dr. 
Morgan in which he reported that the veteran's pain problems 
began about five years earlier when he fell backwards to the 
ground while climbing up into the cab of his highway 
transport truck and complained of severe and unrelenting 
pain.  

The Board's review of the record strongly suggests that the 
veteran and Dr. Morgan have told two different stories.  One 
to obtain disability benefits from the SSA and a totally 
different one in an attempt to persuade VA to concede that 
cold injuries suffered thirty years earlier in Korea suddenly 
ripened into orthopedic pathology in the 1980's.  The Board 
is not persuaded by such obfuscation.  The service medical 
records are negative for the claimed disabilities.  Their 
silence would not necessarily require denial of the claim if 
there were contemporaneous treatment records supporting the 
claim shortly after service.  Here, however, decades elapsed 
before the veteran's initial correspondence with VA and it 
was years later before the specific claims considered here 
were presented.  The careful evidentiary review and 
deliberate methods employed by VA's physician in debunking 
the claims is accorded greater weight.  In light of the 
different etiologies described above by Dr. Morgan the 
opinion by VA's physician is far more credible.  As such, the 
preponderance of the competent credible evidence is against 
these claims.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).



ORDER

Service connection for frostbite, and for bilateral shoulder 
and elbow disabilities, to include cold injury residuals, is 
denied. 


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

